Citation Nr: 0915573	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, L5-S1, with left-sided 
sciatica and radiculopathy.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 
1985, from August 1986 to August 1990, and from November 2004 
to July 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran increased ratings for his 
service-connected PTSD and degenerative disc disease of the 
lumbosacral spine.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  This 
appeal also arises from a November 2007 rating decision, 
which denied the Veteran a TDIU.  He also subsequently 
initiated and perfected an appeal of this rating 
determination.  In January 2009, the Veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.  At 
that time, he submitted new evidence and a written waiver, 
waiving a review of this evidence by the RO.  Therefore, the 
Board has the jurisdiction to consider this new evidence 
pursuant to 38 C.F.R. § 20.1304(c).  

The Board also observes that the Veteran initiated an appeal 
of a November 2006 rating decision which denied service 
connection for a right shoulder disability.  However, service 
connection was subsequently granted for right shoulder 
impingement within an August 2007 rating decision.  Because 
the veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine and a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's post-traumatic stress disorder is characterized 
by social isolation, a chronically depressed mood, 
flashbacks, intrusive thoughts, nightmares, and poor sleep, 
resulting in reduced reliability and productivity in social 
and occupational functioning.  


CONCLUSION OF LAW

The criteria for the award of an increased rating of 50 
percent and no higher for the Veteran's post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In a March 2007 letter, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  Additionally, this notice was provided prior to 
the initial adjudication of this issue on appeal, in May 
2007; thus, no procedural defect exists resulting from the 
timing of the compliant notification.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present case, the Veteran was afforded 
sufficient notice in the initial March 2007 letter.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a notice letter was sent to the Veteran in May 
2008 which informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  This letter also provided specific 
notice of the rating criteria for the Veteran's disability, 
and the type of evidence VA would consider in deciding the 
claim.  Readjudication was afforded the Veteran subsequent to 
this notice in June and July 2008, and no further duties 
required under the Vazquez decision are necessary in the 
present case.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  The Veteran has stated he has been awarded 
Social Security Disability benefits, and the RO made an 
attempt to obtain Social Security Administration (SSA) 
records in November 2007.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  However, the SSA replied in 
February 2008 stating no medical records were available for 
the Veteran.  The Veteran has also submitted additional 
medical records pertinent to his claim since the most recent 
supplemental statement of the case, issued in July 2008.  
However, because the Veteran executed a written waiver of 
consideration by the agency of original jurisdiction, this 
evidence may be considered by the Board in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2008).  With regard to 
the increased rating claim, the Veteran has been afforded VA 
examination in 2008.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 30 percent 
for his service-connected PTSD.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
U.S. Court of Appeals for Veterans Claims held that staged 
ratings are also appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibited symptoms that 
would warrant different ratings.  As such, the Board will 
consider whether staged ratings are appropriate to the 
pending appeal.  

PTSD is generally rated under Diagnostic Code 9411, which 
provides a 30 percent rating for occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly - learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

Upon receipt of his claim, the Veteran was afforded VA 
psychiatric examination in April 2007.  His reported symptoms 
included anxiety, anger, depression, crying spells, social 
withdrawal, poor concentration, poor sleep, panic attacks, 
and fear of crowds.  He currently lived alone, separated from 
his wife, but he had a girlfriend.  He also maintained 
contact with his children.  He was employed as a dental 
assistant with VA, but had to miss work frequently for 
medical treatment.  He denied any inpatient treatment for his 
PTSD, but did report receiving VA individual and group 
therapy as an outpatient.  On objective examination the 
Veteran displayed good personal hygiene and a cooperative 
attitude.  Some anxiety was evidenced at the beginning of the 
examination.  His mood was dysphoric and anxious, and his 
affect was constricted, and at times labile and 
inappropriate.   His speech was logical, coherent, and goal-
directed.  Verbal productivity was average.  He denied 
auditory or visual hallucinations, or any type of perceptual 
or cognitive distortion.  His thought processes and content 
were within normal limits.  Intellectual ability was average 
to above average, and he was fully oriented.  His capacity 
for abstract thinking was severely impaired, and immediate 
and short-term memory were both compromised, although remote 
memory was intact.  Judgment was adequate, but insight was 
limited.  He reported some suicidal thoughts, but no imminent 
plans, and denied any homicidal ideation.  He was found 
competent to manage his own finances.  PTSD was confirmed, 
and a Global Assessment of Functioning (GAF) score of 53 was 
assigned.  The GAF is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The Veteran has also received frequent VA outpatient 
treatment for his PTSD.  He has been involved in both 
individual and group therapy at various VA medical centers.  
He has also been afforded medication for his psychiatric 
symptoms.  He has continued to report such symptoms as 
depression, anxiety, social isolation, and lack of energy and 
concentration.  An August 2008 clinical notation indicated 
the Veteran continued to sleep poorly secondary to frequent 
nightmares.  He lived with his girlfriend, but she described 
him as having a "short fuse".  He maintained contact with 
his daughter from his last marriage.  Objectively, the 
examiner described the Veteran as alert and fully oriented, 
with good eye contact.  His mood was still depressed and 
anxious, and his affect was restricted.  His thought 
processes were goal-directed and logical, and he denied 
feeling hopeless or helpless when he was home alone.  
However, he reported being hypervigilant and easily startled.  
Nightmares and flashbacks were reported.  He denied homicidal 
or suicidal thoughts or plans.  He also denied 
hallucinations, but was paranoid and suspicious.  His 
judgment was adequate.  Overall, the examiner described the 
Veteran's PTSD as both chronic and severe, and assigned a GAF 
score of 43.  A GAF score of 50-41 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  

In September 2006, the Veteran's ex-wife submitted a written 
statement regarding his behavior following his return from 
active duty in the Middle East.  She described the Veteran as 
withdrawn, anxious, and without energy.  She stated he 
experienced nightmares and slept poorly.  Prior to his 
deployment in the Middle East, he did not exhibit such 
behaviors.  Similarly, a June 2007 statement from the 
Veteran's daughter described him as socially isolated, 
depressed, and restless, beset by crying spells and panic 
attacks.  

The Veteran testified on his own behalf in January 2009 
before the undersigned Veterans Law Judge.  He stated his 
PTSD resulted in social isolation, depression, poor sleep, 
and nightmares.  It was for this reason he no longer worked, 
and he also stated his PTSD contributed to his recent 
divorce.  

After considering the totality of the record, the Board finds 
the evidence to support a 50 percent disability rating and no 
higher for the Veteran's PTSD.  According to the various VA 
examination reports and clinical records, the veteran has 
significant impairment due to such symptoms as social 
isolation, a chronically depressed mood, flashbacks, 
intrusive thoughts, nightmares, and poor sleep.  He has also 
required frequent outpatient treatment for his psychiatric 
symptoms, as well as medication.  The Board observes that the 
Veteran's marriage has resulted in divorce since his return 
from military service in the Middle East, and his PTSD was 
most recently described by a VA psychiatrist in August 2008 
as both chronic and severe.  In light of 38 C.F.R. §§ 4.3 and 
4.7, the Board finds a 50 percent rating is warranted for the 
Veteran's PTSD.  

However, the Board also finds the preponderance of the 
evidence to be against a 70 percent rating.  While the 
veteran has reported some suicidal ideation in the past, he 
has denied any such plans more recently, and has denied any 
homicidal thoughts or plans on all recent occasions.  He also 
has no recent legal difficulties related to his PTSD.  He has 
denied any obsessive rituals which interfere with routine 
activities, and his speech has not been intermittently 
illogical, obscure, or irrelevant at any time of record; 
according to the various VA examination reports and VA 
treatment records, the veteran is able to converse in a 
coherent manner.  He was also able to testify on his own 
behalf in January 2009 before the undersigned Veterans Law 
Judge.  He has also not reported near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; while he does have significant 
bouts of depression, he remains able to manage the household 
he shares with his girlfriend.  All VA examiners who have 
treated the veteran have considered him competent to manage 
his personal finances.  He has also not reported impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  He has been alert and fully oriented at all 
times of record, with no bouts of delusional or psychotic 
thinking.  His personal appearance and hygiene have also been 
within normal limits.  While he has denied significant social 
interaction, he continues to live with his girlfriend, and 
has some, albeit limited, social interaction with some family 
members, including his children.  Finally, he has been 
afforded GAF scores as low as 43, indicative of serious, but 
not total, impairment.  The Board emphasizes that the GAF 
scores are one piece of evidence that must be considered in 
conjunction with others, including the demonstrated 
manifestations.  Given the record as a whole, the Board finds 
that a 50 percent rating is most commensurate with the 
record.  Although the GAF scores fluctuated during the 
pendency of the appeal, the Board resolves reasonable doubt 
in the Veteran's favor to assign a 50 percent rating when the 
GAF score represented a more moderate picture early on.  As 
such, the Board concludes that, as the veteran has displayed 
an essentially similar level of impairment since the 
initiation of this appeal, a disability rating in excess of 
50 percent is not warranted for any period during the 
pendency of this appeal.  See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has been afforded medical retirement 
from his federal government job.  The record shows that this 
retirement was based in part on unrelated physical 
disabilities.  Nevertheless, PTSD must be implicated to some 
extent.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability. For these reasons, referral for 
extraschedular consideration is not warranted.
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  

In conclusion, the Board finds the evidence of record 
supports a 50 percent rating and no higher for the Veteran's 
PTSD for the duration of the appeal period.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 50 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal to 
this extent.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 50 percent and no 
higher for the Veteran's PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  


REMAND

The Veteran also seeks an increased rating for his 
degenerative disc disease of the lumbosacral spine, with 
left-sided sciatica and radiculopathy.  Upon receipt of his 
claim, he was examined by VA in April 2007, and this appears 
to be his most recent VA examination of record.  However, at 
his January 2009 personal hearing, he testified that his 
spinal disability has worsened in severity since the April 
2007 examination.  The Board notes that at the time of the 
April 2007 VA examination, the Veteran was not using a TENS 
unit for his low back pain, and did not require a back brace.  
However, he was issued a TENS unit by VA in 2008, and wore a 
back brace at his January 2009 personal hearing, lending 
credence to his report of recent worsening of his service-
connected low back disability.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
38 U.S.C.A. § 5103A(d) (West 2002); see also Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the Board observes the Veteran has also perfected an 
appeal of his claim for a TDIU.  As the Veteran has been 
awarded a 50 percent disability rating herein for his PTSD, 
he now meets the schedular criteria under 38 C.F.R. § 4.16(a) 
for consideration of a TDIU.  However, he has yet to be 
afforded a VA examination to determine the cumulative effect 
of his service-connected disabilities on his ability to 
obtain and maintain employability.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  In Friscia v. Brown, 7 Vet. App. 294 (1995), 
the Court stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service- connected disability has on 
his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination for the purpose of 
evaluating his service-connected 
degenerative disc disease of the 
lumbosacral spine disability.  The claims 
file must be furnished to the examiner for 
review in connection with the examination.  
The examination should include full range 
of motion studies (utilizing a 
goniometer), x- rays, and any other tests 
considered necessary by the examiner.  The 
examiner should provide ranges of motion 
for the thoracolumbar spine reflecting 
forward flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  In testing range of motion of 
the veteran's thoracolumbar spine, the 
examiner should note if the veteran has 
any additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  The examiner should also 
determine the frequency and duration of 
any incapacitating episodes, if any, 
resulting from the veteran's thoracolumbar 
spine disability.  Any other disability, 
to include any neurological disability, 
resulting from the veteran's thoracolumbar 
spine disability also should be noted.  
The medical basis for all opinions 
expressed should also be given.  

2.  Schedule the veteran for a 
comprehensive VA examination to determine 
whether the current severity of his 
service-connected disabilities, consisting 
of PTSD, degenerative disc disease of the 
lumbosacral spine, right shoulder 
impingement, degenerative arthritis of the 
left knee, asthma, eczema of the feet, a 
fracture of the right thumb, and gout, 
precludes substantial gainful employment.  
The claims folder must be forwarded to the 
examiner for review in connection with the 
examination.  In particular, the examiner 
should indicate whether the service-
connected disabilities together result in 
the Veteran's unemployability.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


